Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 1 of 23 PageID: 7




                             EXHIBIT 1
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 2 of 23 PageID: 8
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 3 of 23 PageID: 9
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 4 of 23 PageID: 10
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 5 of 23 PageID: 11
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 6 of 23 PageID: 12
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 7 of 23 PageID: 13
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 8 of 23 PageID: 14
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 9 of 23 PageID: 15
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 10 of 23 PageID: 16
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 11 of 23 PageID: 17
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 12 of 23 PageID: 18
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 13 of 23 PageID: 19
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 14 of 23 PageID: 20
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 15 of 23 PageID: 21
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 16 of 23 PageID: 22
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 17 of 23 PageID: 23
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 18 of 23 PageID: 24
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 19 of 23 PageID: 25
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 20 of 23 PageID: 26
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 21 of 23 PageID: 27
Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 22 of 23 PageID: 28
  Case 3:21-cv-02923-AET-DEA Document 1-3 Filed 02/18/21 Page 23 of 23 PageID: 29




                                     PROOF OF SERVICE BY E-Mail

                               Re: Lieberman, Adam vs. Credit One Bank, N.A.
                                         Reference No. 1425025196


       I, Shakiya Wright-McDuffie, not a party to the within action, hereby declare that on January 14, 2021, I

served the attached Corrected Final Award on the parties in the within action by electronic mail at New York,

NEW YORK, addressed as follows:

Mr. Ari Marcus                                         Abraham J. Colman Esq.
Yitzchak Zelman Esq.                                   Holland Knight
Lori Hague Esq.                                        400 South Hope St.
Marcus & Zelman, LLC                                   8th Floor
701 Cookman Av.                                        Los Angeles, CA 90071
Ste. 300                                               Phone: (213) 896-2412
Asbury Park, NJ 07712                                  Abe.Colman@hklaw.com
Phone: 732-695-3282                                       Parties Represented:
ari@marcuszelman.com                                      Credit One Bank, N.A.
yzelman@MarcusZelman.com
Lori@MarcusZelman.com
   Parties Represented:
   Adam Lieberman

Travis A. Sabalewski Esq.                              Mr. Christopher Murphy
Holland & Knight LLP                                   Holland Knight
1650 Tysons Blvd.                                      150 N. Riverside Plaza
Suite 1700                                             Suite 2700
Mc Lean, VA 22102                                      Chicago, IL 60606
Phone: 703-720-8600                                    Phone: 312.715.5722
Travis.Sabalewski@hklaw.com                            chris.murphy@hklaw.com
   Parties Represented:                                   Parties Represented:
   Credit One Bank, N.A.                                  Credit One Bank, N.A.


       I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW

YORK on January 14, 2021.




_________________________________
Shakiya Wright-McDuffie
JAMS
swrightmcduffie@jamsadr.com
